Citation Nr: 0636295	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  02-13 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for service-connected 
bilateral pes planus, currently evaluated at 30 percent.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to October 
1990.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2001 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which 
denied an increased rating for bilateral pes planus, 
currently evaluated at 30 percent.  The RO issued a notice of 
the decision in January 2001, and the veteran timely filed a 
Notice of Disagreement (NOD) in February 2001.  Subsequently, 
in August 2002 the RO provided a Statement of the Case (SOC), 
and thereafter, in September 2002, the veteran timely filed a 
substantive appeal.

On appeal in April 2004, the Board remanded the case for 
further development, to include providing proper Veterans 
Claims Assistance Act (VCAA) notice, attempting to acquire 
relevant medical records and possibly providing a VA 
examination.  The RO issued a Supplemental Statement of the 
Case (SSOC) in April 2006.

The veteran initially requested a Board hearing on this 
matter, but the record indicates that he subsequently 
withdrew that request.

The Board finds that the RO complied with the April 2004 
Remand directive, to include providing VCAA notice, as 
contained in an April 2004 letter.  Therefore the Board may 
proceed with its review of this appeal.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (noting Board's duty to "insure 
[the RO's] compliance" with the terms of its remand orders).


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision.

2.	The veteran's service-connected bilateral pes planus is 
manifested by tenderness to palpitation and pronation, but 
not by pronounced or marked pronation, severe spasm of the 
tendo achillis, swelling or callosities.

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.321, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5276 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2001 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The March 2001 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claim, namely, proof that his service-connected 
bilateral pes planus had increased in severity.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information and to indicate whether or 
not he had any such additional evidence. Another March 2006 
VA letter again asked the veteran to provide any additional 
evidence.  The Board finds that the veteran was effectively 
informed to submit all relevant evidence in his possession, 
and that he received notice of the evidence needed to 
substantiate his claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the March 2001 
letter provided the veteran with notice of what type of 
information and evidence was needed to substantiate the 
claim, but did not apprise him of the type of evidence 
necessary to establish a rating or effective date for the 
rating.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to him in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  This is because the veteran, in his April 2006 
letter responding to the RO's April 2006 SSOC, expressed his 
actual knowledge and understanding of VA rules and guidelines 
as outlined in the April 2006 SSOC, which included an 
explanation of the two missing Dingess elements.  Mayfield, 
19 Vet. App. 121 (recognizing that non-prejudicial error to a 
procedural defect may be proven by demonstrating "that any 
defect in notice was cured by actual knowledge on the part of 
the [veteran]").  Accordingly, no prejudice to the veteran 
resulted from this belated Dingess notice.           

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
January 2001 RO decision that is the subject of this appeal 
in its March 2001 letter.  Notwithstanding this belated 
notice, the Board determines that the RO cured this defect by 
providing this complete VCAA notice together with 
readjudication of the claim, as demonstrated by the August 
2002 SOC and April 2006 SSOC.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of an SOC to cure timing of 
notification defect).  The veteran thus was not prejudiced by 
any defect in timing, as "the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, 19 Vet. App. at 
128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a March 2006 VA examination, which was thorough in 
nature and adequate for the purposes of deciding this claim.  
The Board finds that the medical evidence of record is 
sufficient to resolve this appeal, and the VA has no further 
duty to provide an examination or opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations
a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

With respect to bilateral ples planus, 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 sets forth the relevant rating criteria.  
Pertinent to the instant case, a veteran will receive a 
maximum 30 percent evaluation for severe bilateral flat foot, 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use and characteristic callosities.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.  A veteran will 
garner a maximum 50 percent rating for bilateral flat foot, 
pronounced, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  

DeLuca Factors
The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  38 C.F.R. § 4.40; accord 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

b. Increased Disability Ratings
Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, see Substantive Appeal, Form 9 
(received September 2002); Statement in Support of Claim & 
accompanying correspondence from veteran to Disabled American 
Veterans (received October 2000), the present level of the 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

c. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  




III. Analysis

a. Factual Background
Private Medical Reports
September 2000 medical reports from Evans Army Community 
Hospital indicate that the veteran complained of bilateral 
foot pain.  The examiner assessed him as having pes planus.  

An undated Chronological Report of Medical Care by J.N., a 
certified physician's assistant, also indicates that the 
veteran had right arch and heel pain for a period of months, 
with a chief complaint of plantar fascitits.  J.N. reported 
that the veteran had used inserts in the past, which had been 
helpful.  The feet were tender to touch  

In a September 2000 letter, L.W., a certified physician's 
assistant, indicated that the veteran would benefit from a 
job that would allow him to spend less time on his feet.  
Another certified physician's assistant, S.T.L., indicated in 
a November 2000 document that the veteran's 10-year history 
of chronic feet problems and multiple failed treatment 
efforts led her to conclude that the veteran likely would not 
reach full recovery anytime in the near future.

In an April 2001 private medical report, the clinician noted 
the veteran's bilateral foot and heel pain.  The x-rays 
revealed normal results, and the clinician noted that Motrin 
did not fully relieve the veteran's pain.

A May 2001 correspondence from the veteran's private 
physician, Dr. D.M.G.,  requested that the veteran be 
permitted to wear walking or running shoes during work hours, 
and contained a diagnosis of plantar fascitis and heel spur.  
In another correspondence, also dated May 2001, Dr. D.M.G. 
indicated that he observed functional foot deformity with 
excessive pronation when watching the veteran's gait.  As a 
result, he determined that the veteran's bilateral foot 
disability medically required full time use of orthotic 
devices.   



November 2000 VA Medical Examination 
The VA clinician indicated that since April 1998 there had 
been no changes in the veteran's feet, although the veteran 
had been issued inserts for fallen arches.  The veteran 
continued to wear tennis shoes and had pain for which he took 
Motrin.  He stated that the shoe inserts worsened his 
bilateral foot pain, which was diffuse across the bottom of 
the feet.  

A physical examination revealed fallen arches, somewhat more 
to the left than right.  The talocalcaneal angle was 
maintained at 0-5 degrees (right equaled left), and the 
veteran had no corns, calluses or hammer toes.  He 
experienced no pain to palpitation throughout the metatarsal 
heads, plantar fascia, heel pad or Achilles insertion, and 
the range of motion for the toes, forefoot and ankles fell 
within normal limits. The veteran exhibited a gait within 
normal limits, with symmetrical swing and stance phase, and 
good ankle, knee and hip motion.  He performed the heel to 
toe walk without difficulty.  Base on this examination and 
history, the VA examiner diagnosed the veteran with mild, 
bilateral pes planus with fallen arches 

November 2000 VA X-ray Report
In his report, Dr. R.M.M. indicated that there was no 
evidence of pes planus, but observed small heel spurs off the 
plantar aspect of the calcaneus, unchanged since 1999.  He 
did not see evidence of degenerative changes, lytic or 
blastic lesions, fractures or dislocations.  

May 2001 Decision Review Officer (DRO) Hearing
At his May 2001 DRO hearing, the veteran testified that he 
had used various orthotics over the previous decade.  Hearing 
Transcript at 1.  He further indicated that the orthotics 
"seem to work fine," although they appeared only to provide 
temporary relief of pain.  Hearing Transcript at 2.  The 
veteran also discussed his consultations with Dr. D.M.G. and 
physician's assistant S.T.L., and stated that he took 
Ibuprofen for his bilateral foot pain.  Hearing Transcript at 
2, 3, 4.  In addition, the veteran conveyed that he had been 
experiencing increased pain on the inner arch and to the side 
as well, with the left foot worse than the right.  Hearing 
Transcript at 5.  The veteran indicated that he did not 
experience swelling of the feet and had not had any foot 
surgery.  Hearing Transcript at 5.  He explained that he used 
to be able to jog and use the treadmill, but could no longer 
do so without severe pain.  Hearing Transcript at 5-6.  The 
veteran also stated that he tried to walk as much as possible 
for exercise, and that he switched to a job that required 
less walking, as prolonged walking caused pain.  Hearing 
Transcript at 6.  The veteran had not lost any time from work 
since he took leave for a period of months due to his 
diabetes and foot pain in 1999.  Hearing Transcript at 6, 7.  
He testified that he had foot spasm, which caused a burning 
sensation.  Hearing Transcript at 7.                

March 2006 VA Examination
In a March 2006 VA examination, the clinician examined the 
veteran's claims file and indicated that he had previously 
examined the veteran for the same bilateral foot disability 
in 1997.  He noted that the veteran began to have bilateral 
pes planus symptoms and arch pain in service after wearing 
boots without any support.  Since that initial onset, the 
veteran reported that his symptoms have continued and have 
gradually worsened.  The veteran mainly complained of 
bilateral arch and heel pain, with some weakness and sense of 
fatigability as well as giving way in the arches when 
standing for a prolonged period of time.  

The veteran's treatments have consisted of anti-
inflammatories and orthotics, the latter of which apparently 
did not help very much.  The veteran no longer utilized the 
shoe orthotics, and instead, wore sneakers.  This disability 
did not impact the veteran's usual occupation, as he was able 
to perform his job, however prolonged standing caused 
increasing pain.        

On physical examination, the clinician found no evidence of 
plantar callosities, bunions, hammer toes or claw toes.  He 
observed that the veteran had moderate collapse of the 
longitudinal arches bilaterally with weight bearing, although 
the veteran could recreate the arches bilaterally with a 
single and double toe raise, which he performed successfully.  
The veteran's Achilles tendon alignment appeared normal, with 
slight valgus on both sides that corrected nicely to an 
inverted alignment with a single adenopathy double-toe 
raising.  The clinician detected no other areas of abnormal 
weight bearing in the feet, no callosities or skin breakdown.  
The veteran experienced pain on palpitation and arches 
bilaterally, more so on the left than the right side, but no 
pain with manipulation of the subtalar joint.  The veteran 
displayed an ankle inversion and eversion strength of 5/5, 
and he had mild increased pain with resisted inversion 
bilaterally.  He did not exhibit gross weakness in inversion 
nor eversion bilaterally, and the subtala motion showed 
eversion and inversion of 20 degrees each.  The examiner 
further noted that the veteran walked with some functional 
limitation with prolonged standing or walking, and increasing 
pain in these type of activities.  Based on these data, the 
VA examiner diagnosed the veteran with mild-to-moderate pes 
planus bilaterally, with only slight progression over time.

March 2006 VA X-ray Reports
In a March 2006 X-ray report, the radiologist, Dr. R.M.M., 
observed mild flattening of the left foot, which was 
appreciated, as well as a 3mm calcaneal heel spur off the 
plantar surface.  He detected no fracture or dislocation of 
the left foot and no degenerative changes of this foot.    

As for the right foot, Dr. R.M.M. observed a heel spur off 
the calcaneus plantar surface measuring approximately 3mm, 
with some loss of the arch of this foot.  He detected no 
degenerative changes or acute bony abnormality.   

The Veteran's Correspondences
The veteran asserted in a December 2000 correspondence and 
his February 2001 NOD that his bilateral foot pain had 
worsened.  He also stated that he could no longer jog as much 
as he used to or wear normal foot wear.  Pain medications and 
orthotics did not help, and the veteran reported walking with 
pain.    

In his April 2001 Statement in Support of Claim, the veteran 
indicated that his severe bilateral foot pain had become 
worse over the years and that had consulted with private 
podiatrists and physician's assistants for this problem.  He 
further conveyed that he had been prescribed several pain 
medications, which failed to alleviate his pain and had 
received orthotic appliances, which also had not met with 
success.  The veteran stated that he had missed work from May 
1999 to October 1999 due to medical ailments and that he wore 
special soft insole shoes to reduce pain during prolonged 
standing or walking, which he had to replace approximately 
twice every six months.        

The veteran indicated in his September 2002 substantive 
appeal that he continued to have chronic foot pain and that 
he had received custom made orthotic footwear by Dr. D.M.G.  
He further claimed that VA had failed to thoroughly research 
his medical records.  

In an April 2003 letter, the veteran indicated that he wore 
special footwear, without satisfactory results.   

In an April 2006 correspondence, the veteran indicated that 
he now could not wear normal foot wear other than tennis 
shoes containing a soft insole.  He also conveyed that he 
could no longer jog without extreme bilateral foot pain.  

b. Discussion
The Board determines that the evidence preponderates against 
the veteran's claim.  Specifically, the most recent March 
2006 medical report fails to indicate that the veteran 
displayed marked pronation or pronounced flat foot; instead, 
the VA examiner diagnosed the veteran with merely mild-to-
moderate bilateral pes planus, even in the face of the 
veteran's demonstrable functional limitation and pain with 
prolonged walking or standing.  In addition, the veteran did 
not exhibit severe spasm of the tendo achillis on 
manipulation during the March 2006 exam or during other 
examinations, as would characterize a 50 percent evaluation 
under Diagnostic Code 5276.  

The Board acknowledges that the veteran apparently 
experienced bilateral pain on palpitation and in the arches 
during the March 2006 VA examination, as well as during other 
medical consults, such as the November 2000 VA exam, and that 
he has consistently reported wearing tennis shoes to reduce 
pain for which orthopedic devices have not been effective, 
which could support a higher rating under some circumstances.  
Notwithstanding this observation, however, the Board finds 
that the veteran's symptoms are more consistent with, at 
most, a 30 percent rating.  At the outset, the Board finds it 
noteworthy that the veteran does not even experience many of 
the symptoms that typify his current 30 percent evaluation, 
to include swelling of the feet on use and characteristic 
callosities.  Even more importantly, the most recent, March 
2006 VA examiner's characterization of the veteran's 
bilateral foot disability as "mild to moderate" and his 
assessment, based on his current 2006 and prior 1997 review 
of the veteran's bilateral foot disability, that the 
disability had only "slightly" progressed over time 
preponderates against the next higher rating of 50 percent, 
which, as noted above, encompasses many symptoms that the 
veteran does not possess.  

The Board has considered the DeLuca factors in assessing the 
veteran's current disability.  While the veteran experiences 
pain, and some functional limitation with prolonged standing 
and walking, the Board determines that his current 30 percent 
rating adequately accounts for these symptoms.  Thus, an 
additional award based on DeLuca beyond the current 30 
percent evaluation is not warranted at this time.  

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings. The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  There has been 
no showing by the veteran that his service-connected 
bilateral foot disability has necessitated frequent 
hospitalizations beyond that contemplated by the rating 
schedule or has caused marked interference with employment; 
the March 2006 VA examination report disclosed no 
hospitalizations due to the veteran's bilateral foot 
disability and no marked hindrance to the veteran's 
professional life.  In the absence of such factors, the 
criteria for submission for assignment of an extraschedular 
rating for his bilateral foot disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).




ORDER

A rating in excess of 30 percent for service-connected 
bilateral pes planus is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


